Citation Nr: 0827679	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-38 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely substantive appeal as to 
the claims of service connection for the cause of the 
veteran's death, legal entitlement to accrued benefits, and 
legal entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla and Philippine Army 
service from March 1945 to January 1946.  The veteran died in 
January 1993.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that the appellant had not timely appealed a 
November 2002 rating decision that denied claims of service 
connection for the cause of the veteran's death, legal 
entitlement to accrued benefits, and legal entitlement to 
nonservice-connected death pension.

The Board notes that the appellant did not submit a notice of 
disagreement within one year of the January 2004 
administrative decision regarding timeliness.  See 38 C.F.R. 
§ 20.302.  Although the RO issued the appellant an April 2005 
letter informing her that her March 2005 notice of 
disagreement was not timely, the appellant submitted another 
letter in August 2005.  In response, the RO issued an October 
2005 statement of the case (SOC) regarding the issue of the 
timeliness of appeal of the November 2002 rating decision.  
The appellant filed a timely substantive appeal (VA Form 9) 
to the October 2005 SOC.  Thus, although it is apparent from 
the record that the appellant did not file a notice of 
disagreement within one year of the notice of the January 
2004 decision as the RO implicitly found that the appellant 
had timely filed a notice of disagreement by issuing the 
October 2005 SOC regarding timeliness, the Board will not 
disturb this determination.  Thus, the only issue presently 
before the Board is whether the appellant submitted a timely 
substantive appeal to perfect her appeal of the underlying 
claims.

In August 2008, a motion to advance the appellant's appeal on 
the docket was granted.


FINDINGS OF FACT

1.  In a November 2002 rating decision, issued on December 
12, 2002, the RO denied claims of service connection for the 
cause of the veteran's death, legal entitlement to accrued 
benefits, and legal entitlement to nonservice-connected death 
pension.

2.  The appellant filed a timely notice of disagreement, and 
the RO subsequently mailed a SOC to the appellant on April 1, 
2003.

3.  The appellant submitted a substantive appeal, which was 
received by the RO on January 13, 2004; a postmark is not of 
record.

4.  The appellant did not file a substantive appeal within 60 
days of the April 1, 2003 SOC or within one year of the 
rating decision mailed on December 12, 2002; she did not 
submit a request for extension of time for filing a 
substantive appeal prior to the expiration of the time limit 
for filing the substantive appeal.


CONCLUSION OF LAW

The appellant did not timely perfect her appeal of the 
November 2002 rating decision that denied claims of service 
connection for the cause of the veteran's death, legal 
entitlement to accrued benefits, and legal entitlement to 
nonservice-connected death pension.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 
20.305 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the instant 
case.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well grounded. It does not apply 
to matters on appeal, however, when the issue is limited to 
statutory interpretation, as in the instant case.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue here on appeal.

Instead, the threshold question that the Board must resolve 
is whether the appellant entered a timely substantive appeal 
of the November 2002 rating decision.  If the appellant did 
not file a timely substantive appeal, then the appeal fails 
for want of jurisdiction.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Law and Regulations

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later, to perfect an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  
If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  See 38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108.

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
See 38 C.F.R. §§ 20.303(b), 20.304.

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  38 C.F.R. § 20.305.  
38 C.F.R. § 20.306 lists the legal holidays.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Factual Background

The appellant filed claims for service connection for the 
cause of the veteran's death, legal entitlement to accrued 
benefits, and legal entitlement to nonservice-connected death 
pension in June 2002.  These claims were denied in a November 
2002 rating decision; this decision was issued on December 
12, 2002.  The appellant submitted a notice of disagreement 
on January 22, 2003.  The RO issued an SOC on April 1, 2003.  
The SOC was mailed to the address listed on the appellant's 
notice of disagreement.  The SOC was also sent to her 
representative, The American Legion.

The letter accompanying the SOC informed the appellant that 
she must file a formal appeal, and noted that a VA Form 9 was 
enclosed.  She was informed that the RO would explain the 
form if she had questions.  She was further informed that she 
must file the appeal within 60 days from the date of the 
letter (April 1, 2003) or with the remainder, if any, of the 
one-year period from the date of the letter notifying the 
appellant of the action she appealed (December 12, 2002).  
The letter also instructed the appellant that if she needed 
more time to file her appeal, she should request more time 
before the time limit for filing the appeal expired.  The 
next document submitted by the appellant was a substantive 
appeal (VA Form 9), on January 13, 2004.  The document is 
also hand dated January 13, 2004.

Later in January 2004, the appellant was informed that her 
substantive appeal was not timely.  She was again informed of 
the time limits for filing a substantive appeal.  The RO 
noted that as the appellant had not completed her appeal by 
submitting a VA Form 9 on or before December 12, 2003, her 
appeal was not timely filed.

In subsequent correspondence, the appellant has provided 
reasons that her appeal was not timely.  In a March 2005 
notice of disagreement, the appellant wrote that she did not 
timely file her substantive appeal because she did not know 
what to do, and that she was not at the address provided in 
the notice of disagreement ("at the province").  In her 
August 2005 notice of disagreement, she indicated that she 
was illiterate, noting that she appointed The American Legion 
to assist her but she had not received "feedback" from 
them.  In her November 2005 substantive appeal perfecting the 
issue of timeliness, she wrote that she had been unable to 
acquire medical evidence regarding service connection.  It is 
unclear from this statement if she is contending that her 
inability to obtain this medical evidence prevented her from 
filing her substantive appeal to the November 2002 rating 
decision earlier.

Analysis

As outlined above, the appellant was mailed the rating 
decision on December 12, 2002.  The appellant was issued the 
SOC on April 1, 2003.  Thus, applying the rules outlined 
above, the appellant had until December 12, 2003 to submit 
her substantive appeal (as there was more than 60 days 
remaining on the one-year period from the December 12, 2002 
mailing of the rating decision).  See 38 C.F.R. § 20.302.  
The substantive appeal, however, was received on January 13, 
2003, approximately a month after the expiration of the time 
limit for filing.  The record indicates that she personally 
delivered the document.  The Board can find no basis on which 
the substantive appeal was timely, and the appellant has not 
contended that the substantive appeal was filed prior to 
January 13, 2003.  See 38 C.F.R. §§ 20.305, 20.306.  

Although the Board has fully considered the appellant's 
contentions, the Board can find to basis on which to find an 
exception to the rules outline above.  The appellant did not 
request an extension of the filing deadline.  See 38 C.F.R. 
§ 20.303.  Although the appellant contended that she was not 
at the address the SOC was mailed to, the RO mailed the SOC 
to the address the appellant had listed on her January 2003 
notice of disagreement.  As noted by the Court, "[i]n the 
normal course of events, it is the burden of the [appellant] 
to keep the VA apprised of [her] whereabouts.  If [she] does 
not do so, there is no burden on the part of the VA to turn 
up heaven and earth to find [her]."  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  It is also pertinent to note that 
there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented to 
rebut the presumption of regularity.  For example, the claims 
file does not reflect that the Postal Service returned the 
SOC with notice of the time limit for filing a substantive 
appeal as undeliverable. 

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Such equitable relief 
is granted rarely, however, such as in a case where a 
claimant actively pursued judicial remedies, but filed a 
defective pleading, or where such claimant was induced or 
tricked by his adversary's misconduct into allowing the 
filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 
(1999) (citing Irwin v. Department of Veterans Affairs, 498 
U.S. 89 (1990)).  In the paternalistic veterans' benefits 
context, equitable tolling does not require misconduct such 
as trickery. Rather, the appellant must establish that she 
was misled by the conduct of his adversary into allowing the 
filing deadline to pass.  Bailey, 160 F.3d at 1365.  In this 
case, regarding the contention that she did not understand 
what she needed to do to perfect her appeal and that she is 
illiterate, the appellant was informed in the SOC that the RO 
would "gladly explain" the VA Form 9 if she had questions.  
Further, it is clear that she had people read and write for 
her, as the claims file contains numerous statements 
discussing the particulars of the appeal, and the appellant 
was represented by a service organization at the time she 
received such information.  Thus, to the extent she was 
confused, the appellant had a representative to guide her 
appropriately by explaining the nature of the appeals process 
and the appellant's responsibilities associated with that 
process.  

Equitable tolling is also available where an appellant is 
able to show that a failure to initiate or perfect a timely 
appeal directly resulted from a mental illness that rendered 
her incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs and 
functioning in society.  Barrett v. Principi, 363 F.3d 1316, 
1321 (Fed. Cir. 2004).  In this case, the record does not 
reflect that a mental illness prevented the appellant from 
filing a timely substantive appeal.  See McPhail v. 
Nicholson, 19 Vet. App. 30, 34 (2005).

In view of the foregoing, the Board finds that the appellant 
did not timely file a substantive appeal to the November 2002 
rating decision and, as a result, the appeal must be 
dismissed.


ORDER

As an appeal of the November 2002 rating decision was not 
perfected, the appeal of that decision is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


